 

C@aseli1 29ecrO0GH241 AKK roconsea1120 FtitelcDOS008220 Feaigel1obfl1

MEMO ENDORSED

 

PETRILLO KLEIN & BOXER uv»
655 Third Avenue Nelson A. Boxer
22nd Floor Direct Dial: (212) 376-0335
New York, NY 10017 Celk (917) 273-2693
Telephone: (212) 370-0330 nboxer@pkbiip.com
www. pkbliip.com

|

September 2, 2020

By ECF

The Hon. Lewis A. Kaplan
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

Re:

Dear Judge Kaplan:

On behalf of Alan Kaufman, we respec
serving trial subpoenas returnable on Septemb

Pursuant to the Court’s May 1, 2020, C

was “provisionally [] set for [] September 29,

if we have the ordinary authority to serve subp

on the provisional trial date.

We therefore ask for the Court’s guida:

defense witnesses.

The 9/29/2020 trial date is adjourned sine die.
the first quarter of 2021.

United States v. Alan Kaufmayr

to

ee al

1, et aL, 19 Cr. 504 (LAK)

tfully request the Court’s guidance with respect to
kr 29, 2020.

)rder (Dkt. 96), trial in the above-captioned matter
P020.” Given this unusual posture, we are unsure
oenas to attend and testify at the trial, returnable

nce prior to serving trial subpoenas on potential
lespectfully submitted,

Nelson A. Boxer
Mirah E. Curzer
Max M. Africk
in

The Court anticipates that the Pi bet

4/3/20 22

 
